Title: General Orders, 14 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown tuesday Decr 14th 1779.
          Parole  C. Signs
        
        Major Anderson is immediately to join the detachment commanded by Genl Parsons, vice Major Church who is sick.
        The Virginia troops being detached to the southern department (where Major General Lincoln commands by order of Congress)—Major General Lord Stirling is appointed to the command of the division composed of Maxwell’s & Hands brigades.
        
          In Congress December 6th 1779.
          Resolved—That all officers who have been, or shall be indulged with furloughs and who have not joined or shall not join their corps at the expiration of the times limited therein, and all officers absent without leave, shall, when practicable so to do, be personally notified, and directed by the commanding officer of the corps, to join their regiment or corps in a reasonable time after receipt of such notification, & in case of neglect or refusal so to do, or give satisfactory reasons for their remaining absent therefrom, a Court Martial on proof made of such notice given and consequent neglect or refusal shall proceed against such absentees in the same manner as if they were present and such absence & neglect or refusal to appear or give satisfactory reasons for their continuance of absence shall be sufficient cause for cashiering by judgment of a Court Martial, the officers so notified and neglecting or refusing.
          
          That when from the want of information of the residence of any absent officer or officers, the commanding officer of the corps or regiment shall not have it in his power to send a personal notification he shall publish in the Newspapers of the State where such absent officer or officers belong and usually reside, an order requiring generally all absent officers belonging to such corps or regiment to join the same in a specified time; and in case of neglect or refusal to appear within the time limited or before the sitting of the Court-Martial, if such space of time in the opinion of the Court, be reasonable and proper, such absentee or absentees shall be proceeded against in like manner with those receiving personal notice.
        
      